DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 10/27/2022, with respect to rejections of claims 1-4, and 6-20 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Regarding independent claim 1, as amended, applicant argues that the combination of the cited references does not teach or suggest the claimed features, particularly “the at least two locations corresponding to at least two pixels of an image depicting the scene” and applying a denoising filter to render data based at least on determining, using the second value, that “the at least two pixels correspond to the penumbra”.
The examiner respectfully disagrees. First of all, although the examples in the Figures of Liu use a single pixel for the illustrations, it is known that, an image consists of multiple pixels, and a scene usually comprises multiple objects. As described in paragraphs [0025], [0029]-[0032], the image render of Liu is applicable to multiple light sources, multiple camera rays or image pixels, and multiple shadow rays. That is, Liu explicitly or at least inherently discloses “the at least two locations corresponding to at least two pixels of an image depicting the scene”. As to the “second value” in the claim, it may be mapped to the generated “lighting condition data that includes noisy shadow image data” in Liu (paragraph [0031], wherein the shadow is a group of locations. The  penumbra is part of the shadow. Regarding the combination of Liu and Lookingbill, both disclose image rendering models using ray tracing (e.g., Liu: paragraph [0027], and Lookingbill: paragraph [0054]). The shadow mask and penumbra mask are computed from the visibility of a scene with respect to at least one light source in the scene, and are considered as lighting conditions of the shadows. Lookingbill provides details of handling the penumbra. That is, the combination of Liu and Lookingbill is proper, and renders claim 1 obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The same rationale applies to independent claims 11 and 17, as well as the dependent claims. Claims 1, 11, and 17 are now rejected under 35 U.S.C. 103 as being unpatentable over Liu, and in view of Lookingbill et al. Dependent claims 2-3, 6-10, 12-16, and 18-20 also remain rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Application Publication No. 2019/0287291), referred herein as Liu, in view of Lookingbill et al. (U.S. Patent Application Publication No. 2008/0175507), referred herein as Lookingbill.
Regarding claim 1, Liu teaches a computer-implemented method comprising: determining one or more first values that correspond to visibility of a scene with respect to at least one light source in the scene based at least on casting one or more rays from at least two locations in the scene, the at least two locations corresponding to at least two pixels of an image depicting the scene (para 28, lines 6-18; para 29, lines 1-10. Note: the image render of Liu applies to multiple light sources, multiple camera rays or image pixels, and multiple shadow rays, see paragraphs [0025], [0029]-[0032].); receiving a second value computed from data representing the one or more first values for the at least two locations, wherein the second value may correspond to a penumbra, and applying a denoising filter to render data based at least on using the second value that the values correspond to the penumbra (para 31, the last 13 lines; para 32, lines 1-15; para 51, lines 1-7).
Liu does not explicitly teach that the second value indicates that the group of locations in the scene correspond to the penumbra, and using the value to determine that, the at least two pixels in the scene correspond to the penumbra.
Lookingbill teaches a method comprising determining first values by performing ray casting to determine visibility in a scene with respect to a light source, receiving a second value that indicates that the group of locations in the scene correspond to a penumbra, and applying a filter by determining, using the second value, that the at least two pixels correspond to the penumbra (paras 42, 54, and 59; para 63; para 64, lines 6-18).  It would have been obvious to one of ordinary skill in the art to utilize values indicating penumbra locations because as known in the art, and taught by Lookingbill, this helps determine appropriate color modifications for the shadow regions despite differences in how the light gradient appears in various parts of the shadow (see, for example, Lookingbill, para 64).
Regarding claim 2, Liu in view of Lookingbill teaches the method of claim 1, wherein the one or more rays include one or more first rays used to sample the visibility for one or more first pixels of the at least two pixels and one or more second rays corresponding to at least a second pixel of the at least two pixels (The image render of Liu applies to multiple light sources, multiple camera rays or image pixels, and multiple shadow rays, see paragraphs [0025], [0029]-[0032].).
Regarding claim 3, Liu in view of Lookingbill teaches the method of claim 1, wherein at least one thread used to determine the one or more first values and receive the second value corresponds to a respective location in the group of locations, and each location in the group of locations corresponds to a respective pixel of the at least two pixels (Liu, para 28, lines 6-15; para. 29, multiple camera rays and shadow rays; Lookingbill, para 54, lines 3-11).
Regarding claim 6, Liu in view of Lookingbill teaches the method of claim 1, further comprising generating one or more values for the at least two pixels in a penumbra mask of a frame of the scene using the second value, wherein the determining that the group of locations corresponds to the penumbra is based at least on analyzing the one or more values (Lookingbill, figs 10 and 11; para 63; para 64, lines 6-18.).
Regarding claim 7, Liu in view of Lookingbill teaches the method of claim 1, wherein the determining the one or more first values, the receiving the second value, the determining that the group of locations corresponds to the penumbra are performed in one or more ray tracing passes (Liu, para 29, lines 1-10; para 31, last 13 lines; Lookingbill, para 63; para 64, lines 6-18), and the applying the denoising filter are performed in a denoising pass that operates on an image produced by the one or more ray tracing passes (Liu, para 31, the last 13 lines; para 32, lines 1-15).
Regarding claim 8, Liu in view of Lookingbill teaches the method of claim 1, wherein the determining of the one or more first values and the receiving of the second value are performed by a ray generation shader executed using one or more threads of one or more parallel processors (Liu, para 28, lines 6-18; para 29, lines 1-10; Lookingbill, para 71, lines 1-8).
Regarding claim 9, Liu in view of Lookingbill teaches the method of claim 1, wherein the determining that the at least two pixels correspond to the penumbra comprises comparing the second value to a threshold value (Lookingbill, fig 11; para 62; para 64, lines 6-18).
Regarding claim 10, Liu in view of Lookingbill teaches the method of claim 1, wherein the second value comprises a statistic on the visibility of the group of locations (Liu, para 29, lines 1-10; para 43, the last 5 lines).
Regarding claim 11, Liu teaches a computer-implemented method comprising: determining one or more ray-traced samples of visibility for at least two pixels of an image based at least on sampling at least two locations in a scene depicted by the image with respect to at least one light source in a scene (para 28, lines 6-18; para 29, lines 1-10. Note: the image render of Liu applies to multiple light sources, multiple camera rays or image pixels, and multiple shadow rays, see paragraphs [0025], [0029]-[0032].); determining a value from data representing the one or more ray-traced samples for the at least two pixels that may correspond to a penumbra, and denoising render data that corresponds to the one or more ray-traced samples (para 31, the last 13 lines; para 32, lines 1-15).
Liu does not explicitly teach that the value indicates whether the at least two pixels correspond to the penumbra, and denoising render data that corresponds to the one or more ray-traced samples based at least on determining, using the value, that the at least two pixels correspond to the penumbra.
Lookingbill teaches a method comprising determining first values by performing ray casting to determine visibility of pixels in a scene with respect to a light source, and determining a value that indicates whether at least one pixel of the pixels correspond to a penumbra, and denoising render data that corresponds to the one or more ray-traced samples based at least on determining, using the value, that the at least two pixels correspond to the penumbra (paras 42, 54, and 59; para 63; para 64, lines 6-18).  It would have been obvious to one of ordinary skill in the art to utilize values indicating penumbra locations because as known in the art, and taught by Lookingbill, this helps determine appropriate color modifications for the shadow regions despite differences in how the light gradient appears in various parts of the shadow (see, for example, Lookingbill, para 64).
Regarding claim 13, Liu in view of Lookingbill teaches the method of claim 11, wherein the denoising comprises applying a denoising filter to a pixel assigned to a first group of threads of one or more parallel processors based at least on the value of the first group indicating the pixel is within the penumbra (Liu, para 31, the last 13 lines; para 32, lines 1-15; para. 97; Lookingbill, para 63; para 64, lines 6-18).
Regarding claim 14, Liu in view of Lookingbill teaches the method of claim 11, wherein the denoising comprises applying a denoising pass to the ray-traced samples, wherein the denoising pass skips a pixel assigned to a second group of threads of one or more parallel processors based at least on the value of the second group indicating the pixel is outside of the penumbra (Liu, para 32, lines 1-17; para 34, lines 1-10; para. 97; Lookingbill, para 63; para 64, lines 6-18; non-shadow regions are not filtered.).
Regarding claim 15, Liu in view of Lookingbill teaches the method of claim 11, wherein a plurality of threads of one or more parallel processors determine the value from the one or more ray-traced samples (Liu, para 31, the last 13 lines; para 97, lines 1-5).
Regarding claim 16, Liu in view of Lookingbill teaches the method of claim 11, further comprising generating a penumbra mask of a frame of the scene using the value, wherein the denoising is based at least on analyzing the penumbra mask (Liu, para 97, lines 1-5; Lookingbill, para 63; para 64, lines 6-18).
Regarding claim 17, Liu teaches a processor comprising: one or more circuits to determine one or more ray-traced samples of a scene based at least on casting one or more rays from at least two locations in the scene, the at least two locations corresponding to at least two pixels of an image depicting the scene (para 28, lines 6-18; para 29, lines 1-10. Note: the image render of Liu applies to multiple light sources, multiple camera rays or image pixels, and multiple shadow rays, see paragraphs [0025], [0029]-[0032].) and receiving one or more values where a value of the one or more values is computed from data representing the one or more ray-traced samples for the locations (para 28, lines 6-18; para 29, lines 1-10; para 97, lines 1-5 and the last 7 lines), determining one or more parameters of a denoising filter, and generating a frame of the scene based at least on applying the denoising filter to render data that corresponds to the ray-traced samples using the one or more parameters (para 31, the last 13 lines; para 32, lines 1-15; para 51, lines 1-7).
Liu does not explicitly teach determining one or more parameters of a denoising filter based at least on determining, using the value, that the at least two pixels correspond to a penumbra.
Lookingbill teaches a processor comprising: one or more circuits to determine one or more ray-traced samples of a scene based at least on casting one or more rays from at least two locations in the scene, and determining one or more parameters of a denoising filter based at least on determining, using the value, that the at least two pixels correspond to a penumbra (paras 42, 54, and 59; para 63; para 64, lines 6-18).  It would have been obvious to one of ordinary skill in the art to utilize values indicating penumbra locations because as known in the art, and taught by Lookingbill, this helps determine appropriate color modifications for the shadow regions despite differences in how the light gradient appears in various parts of the shadow (see, for example, Lookingbill, para 64).
Regarding claim 18, Liu in view of Lookingbill teaches the processor of claim 17, wherein the one or more parameters define a filter radius of the denoising filter (Liu, para 32, lines 1-15; paras 49 and 67).
Regarding claim 19, Liu in view of Lookingbill teaches the processor of claim 17, wherein the one or more parameters define a range, wherein values outside of the range are excluded from being filtered using the denoising filter based on being outside of the range (Liu, para 32, lines 1-15; paras 40 and 49).
Regarding claim 20, Liu in view of Lookingbill teaches the processor of claim 17, wherein the processor is comprised in at least one of: a system for performing simulation operations; a system for performing simulation operations to test or validate autonomous machine applications; a system for performing deep learning operations; a system implemented using an edge device; a system incorporating one or more Virtual Machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources (Liu, para 2, lines 1-4; para 28, lines 1-15).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Lookingbill, and further in view of Rabbani Rankouhi et al. (U.S. Patent Application Publication No. 2022/0036652), referred herein as Rankouhi.
              Regarding claim 12, Liu in view of Lookingbill remains as applied to claim 11 above. However, the combination does not show wherein a first group of threads used to determine the one or more ray-traced samples is of a first schedulable unit of the one or more parallel processors and a second group of the threads is of a second schedulable unit of the one or more parallel processors.
            Rankouhi teaches scheduling groups of threads of the one or more parallel processors in ray tracing applications (para 174, lines 1-16; paras 177 and 178; para 182). As Rankouhi is combined with Liu and Lookingbill, i.e., grouping the threads of the ray tracing sampling, and scheduling the threads as first and second groups, one would obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Liu, Lookingbill, and Rankouhi to obtain the claimed features.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 4-5, the prior art references disclose various limitations of the claims, including their parent claim. However, the prior art failed to disclose all limitations of  the claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/           Primary Examiner, Art Unit 2613